                       No. 6:19-cr-00039

                 United States of America,
                         Plaintiff,
                            v.
               Edwin William Pacheco Lopez,
                        Defendant.

                Before B ARKER , District Judge

                           ORDER

       On July 24, 2019, defendant was charged by indictment
with being found in the United States after his removal from
this country, in violation of 8 U.S.C. § 1326(a). Doc. 1. Defend-
ant entered into a plea agreement, admitting that he was
guilty of that offense and that the § 1326(b)(2) sentencing en-
hancement applies, making the maximum prison term 20
years. Doc. 18. Defendant also consented to have a magistrate
judge take his guilty plea. Doc. 17. The plea agreement con-
tains agreed guideline stipulations pursuant to Federal Rule
of Criminal Procedure 11(c)(1)(B). Doc. 18. Magistrate Judge
K. Nicole Mitchell conducted a change-of-plea hearing and is-
sued findings and a recommendation that the court accept the
guilty plea. Doc. 21. At the hearing, the parties waived any
objection to the findings and recommendation. The court now
adopts the magistrate judge’s findings and recommendation
and accepts defendant’s guilty plea.

                    So ordered by the court on September 6, 2019.



                                   J. C AMPBELL B ARKER
                                 United States District Judge
